 TULSA YELLOW CAB COMPANY, INC.Tulsa Yellow Cab Company, Inc. and Peoples Check-er Cab Company, Inc. and Cab Drivers AssociatedBrotherhood, Petitioner. Case 16-RC-7993January 24, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUnder a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Robert Fries of theNational Labor Relations Board on September 5,1979. Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, and bydirection of the Regional Director for Region 16, thisproceeding was transferred to the Board for decision.Thereafter, the Employers filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding the Boardfinds:Tulsa Yellow Cab Company, Inc., hereinafter calledYellow Cab, is an Oklahoma corporation providingtaxicab service in and around Tulsa. Peoples CheckerCab Company, Inc., hereinafter called Checker Cab,also is an Oklahoma corporation servicing the samearea as Yellow Cab. During their respective fiscalyears ending in 1979 neither Yellow Cab nor CheckerCab had gross revenues exceeding $500,000. Thus,neither corporation meets the jurisdictional standardimposed by the Board with regard to retail businesses.'At the hearing, however, inquiries were made as tothe relationship between Yellow Cab and Checker Cabfor the purpose of determining whether the twocorporations are integrated enterprises so as to consti-tute joint employers for jurisdictional purposes of theAct.' Both corporations contend that no such relation-ship exists and that the Board, therefore, should not' The Petitioner contended at the hearing that the gross revenue of the TaxiCab Maintenance facility, discussed infra, should be attributed to both YellowCab and Checker Cab on a pro rata basis so as to bring each company abovethe jurisdictional minimum. The record reveals, however, that approximately80 to 90 percent of Taxi Cab Maintenance's operating funds are contributedby Yellow Cab and Checker Cab on a direct subsidy basis. The additionalrevenue generated by Taxi Cab Maintenance comes from the repair of outsidevehicles and the sale of gasoline. Since Yellow Cab has already countedapproximately 14,000 worth of gasoline sales as part of its fiscal 1978247 NLRB No. 92assert jurisdiction over either or both of them. Weagree.Yellow Cab is owned by Thomas White, his wife,and his brother. These individuals are also thecorporation's officers and directors. The majoritystockholder in Checker Cab is Larry White, ThomasWhite's son, who has a two-third share purchasedfrom an out-of-state seller and financed independentlyof his father. Thomas White owns a one-third share ofChecker Cab. However, the two corporations have nocommon officers or directors.With respect to interrelationship of operations, eachcorporation files separate tax returns and maintainsseparate bank accounts and payroll records. BothYellow Cab and Checker Cab share common premisesowned by Thomas White and leased to both corpora-tions. However, the office space for each company isphysically distinct. Yellow Cab and Checker Cab areequal partners in a third enterprise known as Taxi CabMaintenance. This business is housed in the samefacility shared by the two cab companies. It performsrequired maintenance on all lease cabs and is alsoavailable to owner-operators. Taxi Cab Maintenancealso employs the dispatcher utilized by both cabcompanies.Each corporation conducts its business under aseparate telephone number and colors its cabs so thatthe public is readily able to distinguish betweenYellow Cab and Checker Cab. The only circumstanceunder which the dispatcher will send a cab of oneCompany on a call received by the other is when nocab of the requested Company is available. However,there is no interchange of drivers between Yellow Caband Checker Cab.As to labor relations policies, the record reveals thatthe drivers of each Company are supervised on a dailybasis only by supervisors of the Company for whomthey drive. Other personnel matters are also handledseparately. However, on rare occasions a supervisor ofChecker Cab has investigated accidents involving aYellow cab.The Board often treats separate companies as jointemployers for jurisdictional purposes where it can befound that the firms, despite their separate legalstructure, are highly integrated with respect to owner-ship and operations. Though no one factor is control-ling, those factors which the Board deems relevant tosuch determination include not only common owner-income, this amount may not be counted a second time as income to Taxi CabMaintenance. The record does not reveal what additional unsubsidizedincome, if any, Taxi Cab Maintenance may have generated. We are thusunable to find that it would have been sufficient to affect our jurisdictionalfinding herein.I In view of our jurisdictional findings herein, we find it unnecessary toreach the additional issues raised at the hearing; namely, the employmentstatus of the leasee-drivers and owner-operators and the labor organizationstatus of the Petitioner.577 DECISIONS OF NATIONAL LABOR RELATIONS BOARDship or financial control, but also such indicia ofidentify as interrelationship of operations, commonmanagement, and centralized control of labor rela-tions.'It is clear that neither of the cab companies alonemeets the Board's jurisdictional standard for retailbusinesses. Further, since it is clear that both YellowCab and Checker Cab are, in fact, managed indepen-dently of each other and in view of the factorsdiscussed above, we are unable to conclude that their' See 21 NLRB Ann. Rep. 14-15 (1956); Sakrete of Northern California,Inc.. 137 NLRB 1220, 1222 (1962), enfd. 332 F.2d 902 (9th Cir. 1964);relationship is such as to justify treating them as jointemployers for jurisdictional purposes.Accordingly, we shall dismiss the petition.ORDERIt is hereby ordered that the petition herein be, andit hereby is, dismissed.MEMBER PENELLO, concurring:I concur in the result.Chicago Theatrical Protective Union Local No. 12 I.A. T.S.E (Midwest NewsReel Theatres, Inc.), 151 NLRB 857 (1965).578